Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.

Claims 57-58 are pending.  

Previously presented rejections are pending.  Previously indicated allowabiity of the claims 57-58 is withdrawn in view of the following.  

This office action takes into consideration extensive discussions with the Applicant as well as papers filed 2/17/2021 (see Interview summary filed 3/1/2021).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to specific compounds.  The structural make-up of these  compounds are not definite.  
Machine generated (translated) structural information was used for patent search.  With the dictum of ‘Applicant can be her/his lexicogrpher’, the machine translation cannot be completely relied upon.  
Applicants endeavor to use information for ascertaining structural information provides mixed results as noted in the Interview Summary*.  

	*Examiner contacted Applicant to further discuss the structural make-up of the compounds of instant claims. Papers 2/17/2021 filed in response to earlier conversation were not helpful and raises new issues. Examiner explained that in claims filed 3/9/2020, claim 1 was drawn to compounds with either a purine or imidazopyridine (Ring E) as mandatory structural moieties. Instant claims 57 corresponds to original claim 57. Though claim 57 in claims filed 3/9/2020 was independent, the previous office actions were predicated on the understanding that claim 57 is/was drawn to compounds with mandatory structural elements (Ring E) of claim 1 of 3/9/2020. This understanding 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625